DETAILED ACTION
	This office action is in response to the application and claims filed on August 27, 2021.  Claims 1-20 are pending, with claims 1, 8, and 15 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on August 27, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (six (6) pages) were received on August 27, 2021.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmberg et al. WO 2016/201329 A1.
Holmberg et al. WO 2016/201329 A1 teaches (ABS; Fig. 19; corresponding text; Claims) an optical fiber tray (overall 300 as in Fig. 19; also “holding device”), comprising: a first track (using 306 / 308) configured to hold and guide a first optical fiber 304 from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component and a first optical communication point (out of 300 at the bottom of Fig. 19; and connected to 1st optical component), wherein the first track has a circular shape (see Fig. 19 shape), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape of 306 will inherently prevent fiber from bending more than predetermined bend tolerance, bend radius limiting at 310); and a second track (using additional 308 underneath) configured to hold and guide a second optical fiber 304 from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component and a second optical communication point (out of 300 at the bottom of Fig. 19; and connected to 2nd optical component), wherein the second track has a circular shape (see Fig. 19 shape), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape of 306 will inherently prevent fiber from bending more than predetermined bend tolerance, bend radius limiting at 310), which clearly, fully meets Applicant’s claimed structural limitations for independent claims 1 and 8.
	Regarding dependent claims 2 and 9, the centers of the 1st and 2nd tracks at the top of element 300 (Fig. 19) do not coincide.
	Regarding dependent claims 3, 5, 10, and 12, at the entry and exit angles of the tracks, the elements must maintain conditions (inherent) so that the fibers do not exceed a maximum bend angle of the fiber designed, so that proper optical coupling is maintained.

Claims 1, 3, 5, 8, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macall U.S.P. No. 9,519,117 B2.
Macall U.S.P. No. 9,519,117 B2 teaches (ABS; Figs. 1-3, 4A, 4B; corresponding text; Claims) an optical fiber tray (overall device as in Fig. 2; also “holding device”), comprising: a first track (see Fig. 3, first part of track around 136) configured to hold and guide a first optical fiber 124 from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component (146 and also 138) and a first optical communication point (to area near 106 in Fig. 1), wherein the first track has a circular shape (see Figs. 3, 4A, 4B, circular shape(s)), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape around 130 will inherently prevent fiber from bending more than predetermined bend tolerance); and a second track (see 2nd track for additional 124 around 130 in Fig. 3 as “one or more” channels 120) configured to hold and guide a second optical fiber 124 from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component (another 146 and/or 138) and a second optical communication point (out of the track near 112 in Fig. 3, and connected to communication point near 106/100 in Fig. 1), wherein the second track has a circular shape (see Figs. 3, 4A, 4B shape of a circle), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape of 130 will inherently prevent fiber from bending more than predetermined bend tolerance), which clearly, fully meets Applicant’s claimed structural limitations for independent claims 1 and 8.
Regarding dependent claims 3, 5, 10, and 12, at the entry and exit angles of the tracks (Fig. 3), the elements must maintain conditions (inherent) so that the fibers do not exceed a maximum bend angle of the fiber designed, so that proper optical coupling is maintained.

Claims 1-3, 5, 8-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne et al. US 2014/0161403 A1.
Milne et al. US 2014/0161403 A1 teaches (ABS; Figs. 4, 5, 6, 11; corresponding text; Claims) an optical fiber tray (overall device as in Fig. 11; also “holding device” and tray element as in Fig. 4 and 6), comprising: a first track (see Fig. 4, 1st track formed by top circle and dashed line 401) configured to hold and guide a first optical fiber (fiber not shown in Fig. 4, but fiber(s) shown in Figs. 5-6 that can be routed in such a circular path) from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component (fiber(s) can connect optical elements as in Figs. 5-6, and is the function as in overall Fig. 11) and a first optical communication point (out of the carrier), wherein the first track has a circular shape (see Figs. 4-6 for circular shaped options), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape around 401 (Fig. 4) will inherently prevent fiber from bending more than predetermined bend tolerance); and a second track (see 2nd tracks shapes as lower circles in comparison of Figs. 4 and 6) configured to hold and guide a second optical fiber (fiber not shown in all circles) from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component (fiber(s) can connect optical elements as in Figs. 5-6, and is the function as in overall Fig. 11) and a second optical communication point (out of the carrier), wherein the second track has a circular shape (see Figs. 4 and 6 shape of a circle), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape of path(s) will inherently prevent fiber from bending more than predetermined bend tolerance), which clearly, fully meets Applicant’s claimed structural limitations for independent claims 1 and 8.
Regarding dependent claims 2 and 9, the centers of the 1st and 2nd tracks at the top of element (see Fig. 4 in comparison to Fig. 6) do not coincide.
	Regarding dependent claims 3, 5, 10, and 12, at the entry and exit angles of the tracks, the elements must maintain conditions (inherent) so that the fibers do not exceed a maximum bend angle of the fiber designed, so that proper optical coupling is maintained.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holman et al. US 2002/0126978 A1.
Holman et al. US 2002/0126978 A1 teaches (ABS; Fig. 1-4, 28; corresponding text; Claims) an optical fiber tray (overall 100 as in Fig. 1; also “holding device”), comprising: a first track (using first 10) configured to hold and guide a first optical fiber (at 10 and individual fibers can be stored) from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component and a first optical communication point (optical fibers must connect a “component” and enter/leave at a “communication point”), wherein the first track has a circular shape (see Figs. 1-4 shapes), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape of Figs. 1-4 will inherently prevent fiber from bending more than predetermined bend tolerance, para [0003], [0048]); and a second track (using additional 10 elements stacked in both upper and sideways directions, see Fig. 1) configured to hold and guide a second optical fiber (at 10 and individual fibers can be stored) from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component and a second optical communication point (2nd “component” not shown, and entry/exit meets “communication point”), wherein the second track has a circular shape (see Figs. 1-4 shapes), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape will inherently prevent fiber from bending more than predetermined bend tolerance, para [0003], [0048]), which clearly, fully meets Applicant’s claimed structural limitations for independent claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 6, 7, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg et al. WO 2016/201329 A1, standing alone.
Regarding independent claims 1 and 8, Holmberg et al. WO 2016/201329 A1 teaches (ABS; Fig. 19; corresponding text; Claims) an optical fiber tray (overall 300 as in Fig. 19; also “holding device”), comprising: a first track (using 306 / 308) configured to hold and guide a first optical fiber 304 from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component and a first optical communication point (out of 300 at the bottom of Fig. 19; and connected to 1st optical component), wherein the first track has a circular shape (see Fig. 19 shape), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape of 306 will inherently prevent fiber from bending more than predetermined bend tolerance, bend radius limiting at 310); and a second track (using additional 308 underneath) configured to hold and guide a second optical fiber 304 from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component and a second optical communication point (out of 300 at the bottom of Fig. 19; and connected to 2nd optical component), wherein the second track has a circular shape (see Fig. 19 shape), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape of 306 will inherently prevent fiber from bending more than predetermined bend tolerance, bend radius limiting at 310).
Regarding the 3rd independent claim 15, there is no express and exact teaching in Holmberg WO ‘329 that the overall element is an optical “transceiver” that connects a printed circuit board (PCB), with defined optical elements such as TOSA and ROSA and ferruled connectors.  However, Holmberg WO ‘329 uses connection of optical and/or electrical components at the end points of their track routing system (see Fig. 19).  Holmberg WO ‘329 at Figs. 5, 7, 10, 11, 16, etc. teaches optical and/or electrical functional components that are similar in operation to a “TOSA” and “ROSA”, because these components themselves are merely generic language for optical “sub-assemblies”.  Further, using a PCB and optical ferrule and customer ports for connection of optical components is common in the art and would require no undue experimentation or burden on one having ordinary skill in the art at the time of the effective filing date of the current application.  For these reasons, POSITA would have recognized that using the optical fiber holding device / tray of Holmberg with intended optical components such as ferrules, ROSA, TOSA, and optical transceiver would have been an obvious intended use of the circular track(s) shapes and minimum bending radius application for optical fibers in the track(s).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 15 would have been found obvious over Holmberg, standing alone.
Regarding dependent claim 16, the centers of the 1st and 2nd tracks at the top of element 300 (Fig. 19) do not coincide.
	Regarding dependent claims 17 and 19, at the entry and exit angles of the tracks, the elements must maintain conditions (inherent) so that the fibers do not exceed a maximum bend angle of the fiber designed, so that proper optical coupling is maintained.
Regarding dependent claims 4, 6, 7, 11, 13, 14, 18, and 20, the same logic applies for optically connected ferrules, TOSA, ROSA, PCB’s, customer ports, etc. as in independent claim 15 above.  KSR.  These connected optical components are merely intended uses of the track(s) defined by the circular shapes features of Holmberg.  

Claims 4, 6, 7, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macall U.S.P. No. 9,519,117 B2, standing alone.
Regarding independent claims 1 and 8, Macall U.S.P. No. 9,519,117 B2 teaches (ABS; Figs. 1-3, 4A, 4B; corresponding text; Claims) an optical fiber tray (overall device as in Fig. 2; also “holding device”), comprising: a first track (see Fig. 3, first part of track around 136) configured to hold and guide a first optical fiber 124 from a first track input location to a first track output location, wherein the first track is configured to allow the first optical fiber to connect to a first optical component (146 and also 138) and a first optical communication point (to area near 106 in Fig. 1), wherein the first track has a circular shape (see Figs. 3, 4A, 4B, circular shape(s)), and wherein the first track is configured to prevent the first optical fiber from bending tighter than a minimum bending radius of the first optical fiber (circle shape around 130 will inherently prevent fiber from bending more than predetermined bend tolerance); and a second track (see 2nd track for additional 124 around 130 in Fig. 3 as “one or more” channels 120) configured to hold and guide a second optical fiber 124 from a second track input location to a second track output location, wherein the second track is configured to allow the second optical fiber to connect to a second optical component (another 146 and/or 138) and a second optical communication point (out of the track near 112 in Fig. 3, and connected to communication point near 106/100 in Fig. 1), wherein the second track has a circular shape (see Figs. 3, 4A, 4B shape of a circle), and wherein the second track is configured to prevent the second optical fiber from bending tighter than a minimum bending radius of the second optical fiber (circle shape of 130 will inherently prevent fiber from bending more than predetermined bend tolerance).
Regarding the 3rd independent claim 15, there is no express and exact teaching in Macall ‘117 that the overall element is an optical “transceiver” that connects a printed circuit board (PCB), with defined optical elements such as TOSA and ROSA and ferruled connectors.  However, Macall uses connection of optical and/or electrical components at the end points of their track routing system, and Macall uses a PCB 102 in operation.  Macall at 138/146, and at the 2nd side (near 106) teaches optical and electrical functional components that are similar in operation to a “TOSA” and “ROSA”, because these components themselves are merely generic language for optical “sub-assemblies”.  Further, using an optical ferrule and customer ports for connection of optical components is common in the art and would require no undue experimentation or burden on one having ordinary skill in the art at the time of the effective filing date of the current application.  For these reasons, POSITA would have recognized that using the optical fiber holding device / tray of Macall with intended optical components such as ferrules, ROSA, TOSA, and optical transceiver would have been an obvious intended use of the circular track(s) shapes and minimum bending radius application for optical fibers in the track(s).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 15 would have been found obvious over Macall, standing alone.
Regarding dependent claims 17 and 19, at the entry and exit angles of the tracks (Fig. 3), the elements must maintain conditions (inherent) so that the fibers do not exceed a maximum bend angle of the fiber designed, so that proper optical coupling is maintained.

Regarding dependent claims 4, 6, 7, 11, 13, 14, 18, and 20, the same logic applies for optically connected ferrules, TOSA, ROSA, PCB’s, customer ports, etc. as in independent claim 15 above.  KSR.  These connected optical components are merely intended uses of the track(s) defined by the circular shapes features of Macall.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B, E-G, and O:

-Reference B to Pimentel ‘386 is pertinent to a fiber organizer and distribution box using plural stacked storage areas and circular tracks.
-Reference E to Smrha ‘112 is pertinent to a lateral storage spool with multiple circular storage areas that are stackable and can be used with a tray.
-Reference F to Garibay ‘526 is pertinent to a storage spool with two tracks on the same circular shape for end point connectors.
-Reference G to Smith ‘005 is pertinent to a fiber splice manager to allow for excess fiber length and spool organization.
-Reference O to Izuhara JP ‘642 is pertinent to a fiber holding structure with different looped (circular) shapes for holding fiber(s).

16.	Applicant’s cooperation is requested to amend substantial structural features into each independent claim (1, 8, and 15) in order to address the broad original claim scope that can be anticipated by a plethora of prior art references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             July 29, 2022